DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US Pub 2020/0335693).
In re claim 1, Lee et al discloses a soft memristor comprising: a substrate (i.e. 10); a first electrode layer (i.e. 12) formed on the substrate; a metal diffusion barrier layer (i.e. 14) formed on the first electrode layer; a resistive switching material layer (i.e. 16) formed on the metal diffusion barrier layer; and a second electrode layer (i.e. 20) formed on the resistive switching material layer (i.e. see at least Figure 5).
In re claim 8, Lee et al discloses wherein the first electrode layer is at least Cu (i.e. see at least paragraph 0027).
In re claim 9, Lee et al discloses wherein the second electrode layer is at least Cu (i.e. see at least paragraph 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2020/0335693) as applied to claim 1 above, and further in view of Choi et al (US Pub 2019/0355787).
Lee et al, as discussed above, does not explicitly disclose or suggest wherein each of the first electrode layer and the second electrode layer is formed as a plurality of bars and wherein the plurality of bars of each of the first electrode layer and second electrode layer cross each other perpendicularly.
However, Choi et al discloses wherein each of the first electrode layer (i.e. 110) and the second electrode layer (i.e. 130) is formed as a plurality of bars and wherein the plurality of bars of each of the first electrode layer and second electrode layer cross each other perpendicularly (i.e. see at least Figure 1).
The advantage is to obtain a device that exhibits stable device output characteristics and non-volatile property even after lapse of time (i.e. see at least paragraph 0054).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the soft memristor as taught by Lee et al with wherein each of the first electrode layer and the second electrode layer is formed as a plurality of bars and wherein the plurality of bars of each of the first electrode layer and second electrode layer cross each other perpendicularly as taught by Choi et al in order to obtain a device that exhibits stable device output characteristics and non-volatile property even after lapse of time.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.  Park et al (US Pub 2015/0154469)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817